     Case 3:17-cv-01154-LAB-AGS Document 163 Filed 05/08/20 PageID.3278 Page 1 of 3



 1    Joseph T. Kutyla, Esq.
      Law Office of Joseph T. Kutyla
 2    10620 Treena Street, #230
      San Diego, CA 92131
 3    jtklaw@outlook.com
 4    Attorneys for Defendant Dale Weidenthaler
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10    MICHELLE MORIARTY, an individual, )           No. 17-cv-01154-LAB(AGS)
      as Successor in Interest to the Estate of )
11    HERON MORIARTY and as Guardian Ad )           DEFENDANT DALE
      Litem to ALEXANDRIA MORIARTY, )               WEIDENTHALER’S MOTION IN
12    ELIJAH MORIARTY, and ETERNITY )               LIMINE #3 TO EXCLUDE EVIDENCE
      MORIARTY,                                 )   OF POST INCIDENT TEXT
13                                              )   MESSAGES BETWEEN NURSE
            v.                                  )   DANIELS AND DEPUTY JOHNSON
14                                              )
      COUNTY OF SAN DIEGO, DR.                  )   (MOTION IN LIMINE 3 OF 5)
15    ALFRED JOSHUA, individually, and          )
      DOES 1 through 10, Inclusive,             )   DATE: JUNE 12, 2020
16                                              )
                  Defendants.                   )   TIME: 9:00 A.M.
17                                              )
18                                                  HONORABLE LARRY BURNS
19
20
21
22
            Defendant DALE WEIDENTHALER hereby submits the following Motion in
23
      Limine to exclude Exhibit 35 (Text messages between Defendant Daniels and Deputy
24
25    Johnson):
26
27
28

                                                                      17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 163 Filed 05/08/20 PageID.3279 Page 2 of 3



 1                                                       I
 2
                                TEXT MESSAGES (EX. 35) ARE HEARSAY
 3
 4
 5             Plaintiff’s have identified as Exhibit 35 (Ex. “A” attached hereto) is a 4 page text
 6
      message chain between defendant, Nurse Practitioner Amanda Daniels and Deputy
 7
 8    Duane Johnson. Deputy Johnson was employed at VDF as a liaison to the psychiatric

 9    staff.
10
               The text message is initiated by Johnson. The letter “J” appears next to his
11
12    messages. Nurse Daniels’ messages are highlighted in blue.

13             Deputy Johnson begins by notifying Nurse Daniels about Moriarty’s death. The
14
      exchange between Johnson and Daniels, in this document, is full of hearsay, speculation
15
16    and opinion about many issues such as:

17             1. Johnson’s opinion that “everyone else” dropped the ball, “not you”.
18
               2. Daniel’s opinion that an “they” need a scapegoat.
19
20             3. Johnson’s opinion that “this one is gonna cost the county”.

21             4. Johnson’s opinion that “this is Nishimoto all over again” (a reference to
22
      Nishimoto vs. County of San Diego 3:16-cv-01974-BEN-LL).
23
24             5. Johnson’s statement that another employee (Jeanette) has printed and saved

25    Daniel’s notes.
26
               Because this document is hearsay, Defendant requests this court to order that this
27
28    exhibit shall not be displayed to the jury unless properly admitted into evidence; and then
                                                   -2-
                                                                                17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 163 Filed 05/08/20 PageID.3280 Page 3 of 3



 1    only those portions that are in fact admitted.
 2
 3
 4
      DATED: May 8, 2020
 5
                                              By: s/ JOSEPH T. KUTYLA,
 6                                            Attorney for Defendant DALE WEIDENTHALER
                                              E-mail: jtklaw@outlook.com
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
                                                                       17cv1154-LAB(AGS)
